We have carefully considered the various questions raised. Referring to the argument of the district attorney complained of in bills of exception Nos. 6 and 7, we observe that in each instance the bill is qualified, the qualification stating, in substance, that counsel for the state was arguing from the evidence and merely stating his deductions therefrom in the argument thus objected to. Accepting this qualification as speaking the truth, we are unable to agree with appellant's complaint. Nor are we in accord with the proposition that the language used in the argument set out in bill of exception No. 8, in the absence of any requested instruction to the jury not to consider such argument, could be deemed possible of that injurious effect that would call for a reversal.
Bill of exception No. 5 does not present complaint of the reception of any testimony showing that appellant's witness O'Hara had been indicted for perjury. The bill presents appellant's objection to state's counsel saying in his argument: "The defendant and the said Teddy O'Hara were partners and were working together." There is nothing in the bill apprising this court of the fact that this argument was not abundantly supported by testimony. That such is the requirement is so well settled as to need no citation of authorities.
Appellant insists that the court erred in the matters complained of in bill of exception No. 4. Among other things said bill shows that appellant proposed to prove by one Ellis that the daughter of deceased was generally talked about in the neighborhood in which she lived as having been guilty of carnal intercourse with a number of persons whose names are set out in the bill. Such testimony was not proper.
Being unable to agree with any of the contentions made in behalf of appellant, the motion for rehearing will be overruled.
Overruled. *Page 276